Consolidated proceedings under article 78 of the CPLR to annul respondents’ determination, made January 22, 1971, disapproving a change of zone resolution as to property of petitioner Weisz which had been adopted by petitioner Town Board of the Town of Smithtown. Determination annulled, on the law, without costs. The fact pattern herein is analogous to the situation in Matter of We’re Assoc. Co. v. Bear (35 A D 2d 846, affd. 28 N Y 2d 981) wherein a county planning commission attempted to veto a town zoning change. It iwas there held that compliance with section 239-m of the General Municipal Law supersedes county charter provisions. We so hold here. Latham, Acting P. J., Shapiro, Gulotta and Christ, JJ., concur.